Kruse, J. (dissenting):
The facts stated in the complaint do not establish a joint cause of action in favor of the plaintiffs, and I am inclined to the opinion that none is stated in favor of either ,of them in the form in which the action is brought and the capacity in which the plaintiff John C. Cassidy sues. -As I view* it, the complaint states the ordinary cause of action in favor of the plaintiff John Cassidy, individually *677and alone, to set aside a contract for the sale by him of certain valuable real estate, procured from him through false and fraudulent statements and representations and concealment of certain material facts, whereby he agreed to sell and convey to the defendant Parce the said lands, the other defendants having been a party to the fraud or their rights being subordinate to that of the plaintiff.
It is true that the complaint alleges that Cassidy was the president of his coplaintiff company; that he took the title to the land for the benefit of the company, his coplaintiff, its money being used to pay the purchase price thereof, hut it is alleged that he took the title to it in his own name, and there is no allegation that in entering into the contract that he now seeks to set aside, he assumed to act for the company, but the contract was made by him individually, in writing and under his seal. I think under such circumstances the cause of action to set aside the contract is one in his favor individually. Even if Cassidy can be regarded as suing individually, or even if the cause of action can be treated as one by him as trustee, I think he and the company are improperly joined as parties plaintiff. There is no claim that the plaintiff Cassidy is at variance with his coplaintiff company, or that the latter, who is beneficially interested, will not be fully protected by him. It is not a case where a trustee refuses to bring an action to vindicate the rights of his cestui que trust i but even in that view, the action, if maintainable, should he brought directly by-the company, making Cassidy a party defendant, alleging such failure upon the ¡Dart of the trustee. There is no more reason for joining a trustee and his cestui qioe trust as parties plaintiff upon such a cause of action- than for so joining an agent with his principal.
I think the demurrer should be sustained.
Spring, J., concurred.
Interlocutory judgment affirmed, with costs, with leave to plead over upon payment of the costs of the demurrer and of this appeal.